IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PENNSYLVANIA DEMOCRATIC PARTY,        : No. 133 MM 2020
NILOFER NINA AHMAD, DANILO            :
BURGOS, AUSTIN DAVIS, DWIGHT          :
EVANS, ISABELLA FITZGERALD,           :
EDWARD GAINEY, MANUEL M. GUZMAN,      :
JR., JORDAN A. HARRIS, ARTHUR         :
HAYWOOD, MALCOLM KENYATTA,            :
PATTY H. KIM, STEPHEN KINSEY, PETER   :
SCHWEYER, SHARIF STREET, AND          :
ANTHONY H. WILLIAMS                   :
                                      :
                                      :
          v.                          :
                                      :
                                      :
KATHY BOOCKVAR, IN HER CAPACITY       :
AS SECRETARY OF THE                   :
COMMONWEALTH OF PENNSYLVANIA;         :
ADAMS COUNTY BOARD OF ELECTIONS;      :
ALLEGHENY COUNTY BOARD OF             :
ELECTIONS; ARMSTRONG COUNTY           :
BOARD OF ELECTIONS; BEAVER            :
COUNTY BOARD OF ELECTIONS;            :
BEDFORD COUNTY BOARD OF               :
ELECTIONS; BERKS COUNTY BOARD OF      :
ELECTIONS; BLAIR COUNTY BOARD OF      :
ELECTIONS; BRADFORD COUNTY            :
BOARD OF ELECTIONS; BUCKS COUNTY      :
BOARD OF ELECTIONS; BUTLER            :
COUNTY BOARD OF ELECTIONS;            :
CAMBRIA COUNTY BOARD OF               :
ELECTIONS; CAMERON COUNTY BOARD       :
OF ELECTIONS; CARBON COUNTY           :
BOARD OF ELECTIONS; CENTRE            :
COUNTY BOARD OF ELECTIONS;            :
CHESTER COUNTY BOARD OF               :
ELECTIONS; CLARION COUNTY BOARD       :
OF ELECTIONS; CLEARFIELD COUNTY       :
BOARD OF ELECTIONS; CLINTON           :
COUNTY BOARD OF ELECTIONS;            :
COLUMBIA COUNTY BOARD OF              :
ELECTIONS; CRAWFORD COUNTY            :
BOARD OF ELECTIONS; CUMBERLAND      :
COUNTY BOARD OF ELECTIONS;          :
DAUPHIN COUNTY BOARD OF             :
ELECTIONS; DELAWARE COUNTY          :
BOARD OF ELECTIONS; ELK COUNTY      :
BOARD OF ELECTIONS; ERIE COUNTY     :
BOARD OF ELECTIONS; FAYETTE         :
COUNTY BOARD OF ELECTIONS;          :
FOREST COUNTY BOARD OF              :
ELECTIONS; FRANKLIN COUNTY BOARD    :
OF ELECTIONS; FULTON COUNTY         :
BOARD OF ELECTIONS; GREENE          :
COUNTY BOARD OF ELECTIONS;          :
HUNTINGDON COUNTY BOARD OF          :
ELECTIONS; INDIANA COUNTY BOARD     :
OF ELECTIONS; JEFFERSON COUNTY      :
BOARD OF ELECTIONS; JUNIATA         :
COUNTY BOARD OF ELECTIONS;          :
LACKAWANNA COUNTY BOARD OF          :
ELECTIONS; LANCASTER COUNTY         :
BOARD OF ELECTIONS; LAWRENCE        :
COUNTY BOARD OF ELECTIONS;          :
LEBANON COUNTY BOARD OF             :
ELECTIONS; LEHIGH COUNTY BOARD OF   :
ELECTIONS; LUZERNE COUNTY BOARD     :
OF ELECTIONS; LYCOMING COUNTY       :
BOARD OF ELECTIONS; MCKEAN          :
COUNTY BOARD OF ELECTIONS;          :
MERCER COUNTY BOARD OF              :
ELECTIONS; MIFFLIN COUNTY BOARD     :
OF ELECTIONS; MONROE COUNTY         :
BOARD OF ELECTIONS; MONTGOMERY      :
COUNTY BOARD OF ELECTIONS;          :
MONTOUR COUNTY BOARD OF             :
ELECTIONS; NORTHAMPTON COUNTY       :
BOARD OF ELECTIONS;                 :
NORTHUMBERLAND COUNTY BOARD OF      :
ELECTIONS; PERRY COUNTY BOARD OF    :
ELECTIONS; PHILADELPHIA COUNTY      :
BOARD OF ELECTIONS; PIKE COUNTY     :
BOARD OF ELECTIONS; POTTER          :
COUNTY BOARD OF ELECTIONS;          :
SCHUYLKILL COUNTY BOARD OF          :
ELECTIONS; SNYDER COUNTY BOARD      :
OF ELECTIONS; SOMERSET COUNTY       :
BOARD OF ELECTIONS; SULLIVAN        :
 COUNTY BOARD OF ELECTIONS;                          :
 SUSQUEHANNA COUNTY BOARD OF                         :
 ELECTIONS; TIOGA COUNTY BOARD OF                    :
 ELECTIONS; UNION COUNTY BOARD OF                    :
 ELECTIONS; VENANGO COUNTY BOARD                     :
 OF ELECTIONS; WARREN COUNTY                         :
 BOARD OF ELECTIONS; WASHINGTON                      :
 COUNTY BOARD OF ELECTIONS; WAYNE                    :
 COUNTY BOARD OF ELECTIONS;                          :
 WESTMORELAND COUNTY BOARD OF                        :
 ELECTIONS; WYOMING COUNTY BOARD                     :
 OF ELECTIONS; AND YORK COUNTY                       :
 BOARD OF ELECTIONS                                  :
                                                     :
                                                     :
 PETITION OF: KATHY BOOCKVAR, IN                     :
 HER CAPACITY AS SECRETARY OF THE                    :
 COMMONWEALTH OF PENNSYLVANIA


                                           ORDER



PER CURIAM

       AND NOW, this 3rd day of September, 2020, the motion to intervene filed by

Joseph B. Scarnati III, Pennsylvania Senate President Pro Tempore, and Jake Corman,

Senate Majority Leader, representing the Republican Senate Caucus, is GRANTED. The

application to intervene filed by the Republican Party of Pennsylvania is GRANTED. The

applications to intervene filed by Donald J. Trump for President, Inc., and the Republican

National Committee; Common Cause of Pennsylvania, the League of Women Voters of

Pennsylvania, the Black Political Empowerment Project, Make the Road Pennsylvania,

Patricia M. DeMarco, Danielle Graham Robinson, and Kathleen Wise are DENIED. The

denial of the motions to intervene is without prejudice to the parties’ ability to file briefs as

amicus curiae pursuant to Pa.R.A.P. 531.

       Justice Wecht files a concurring and dissenting statement.